Exhibit 10.20

November 5, 2012

SEPARATION AGREEMENT AND RELEASE

Separation Agreement and Release (“Agreement”) by and between Aegerion
Pharmaceuticals, Inc. (“Aegerion” or the “Company”) and Mark Rothera (“Mr.
Rothera”) (together, the “Parties”).

WHEREAS, Aegerion has employed Mr. Rothera since April 2, 2012;

WHEREAS, Aegerion has invoked the termination without Cause provision of
Mr. Rothera’s Employment Agreement dated as of March 16, 2012 (the “Employment
Agreement”);

WHEREAS, Aegerion and Mr. Rothera wish to ensure a cooperative and amicable
transition, and to settle any differences between them;

WHEREAS, pursuant to the Employment Agreement, Mr. Rothera agreed to execute a
comprehensive separation agreement and release in a form satisfactory to the
Company as a condition to Aegerion’s agreement to provide severance pay and
other benefits to Mr. Rothera; and

NOW, THEREFORE, based on the foregoing and in consideration for the covenants
contained herein and other good and valuable consideration, the receipt and
sufficiency of which are hereby acknowledged, the Parties agree as follows:

1. Employment Status; Final Payments:

(a) Separation: Mr. Rothera hereby acknowledges that his employment with
Aegerion will end on January 4, 2013 (the “Separation Date”). During the period
between November 5, 2012, and the Separation Date, Mr. Rothera will be deemed to
be on a paid leave-of-absence (the “Leave of Absence Period”).

During the Leave of Absence Period, Mr. Rothera agrees to be available on an
as-needed basis (as described in Section 8(d)) for any work-related matters.
Mr. Rothera will continue to be subject to Aegerion’s employment policies and
requirements, and will be expected to transition his responsibilities to the
best of his abilities and as directed by his current management team. Please
also note that although the Company intends to employ Mr. Rothera through the
Leave of Absence Period (i.e., until the Separation Date), Mr. Rothera will
continue to be an at-will employee, except as otherwise provided herein. This
means that either he may elect to end his employment, with or without Good
Reason (as defined in his Employment Agreement), prior to the Separation Date,
and the Company may elect to end his employment with Cause (as defined in his
Employment Agreement) prior to the Separation Date. If Mr. Rothera is terminated
for Cause or quits without “Good Reason” (as defined in his Employment
Agreement) prior to the Separation Date, he will not be entitled to the payments
and benefits set forth in Section 1(c) and 2.

(b) Final Wage Payments: Commencing on the Separation Date, Mr. Rothera’s salary
shall cease, and he shall no longer be entitled to the payment of base salary,
bonus, or any form of compensation, except as set forth in this Agreement. On
the Separation Date, the Company shall pay to Mr. Rothera (i) all earned but
unpaid base salary up to and through the Separation Date, and (ii) all accrued
but unused paid time off (“PTO”) up to and through commencement of the Leave of
Absence Period. Mr. Rothera confirms that, as of commencement of the Leave of
Absence Period, he has three (3) accrued and unused days of PTO.

(c) Bonus: Mr. Rothera will be eligible for a 2012 bonus in an amount determined
by the Compensation Committee based on the Compensation Committee’s assessment
of Mr. Rothera’s performance against personal goals and the Company’s overall
performance, and payable in accordance with the Company’s normal February/March
bonus cycle for purposes of bonus pay-out. Management will recommend to the
Compensation Committee that Mr. Rothera’s bonus be determined as follows:



--------------------------------------------------------------------------------

If the Compensation Committee approves a corporate performance score for the
Company’s achievement of 2012 goals of 100% or higher then management will
recommend that Mr. Rothera’s score for individual achievement toward 2012 goals
be set at 100%. If the Compensation Committee approves a corporate performance
score for achievement of 2012 goals of less than 100%, management will recommend
that Mr. Rothera’s score for individual achievement toward 2012 goals be equal
to the same percentage as is allocated to corporate performance.

Notwithstanding anything to the contrary set forth in this Agreement or
Mr. Rothera’s Employment Agreement, the 2012 bonus allocated to Mr. Rothera will
be pro-rated based on a performance period of April 2, 2012 to November 5, 2012.

(d) Expense Reimbursement: The Company will reimburse Mr. Rothera for approved
business expenses, if any, incurred by Mr. Rothera prior to commencement of the
Leave of Absence Period in connection with authorized Company activities in
accordance with Company policies, provided that Mr. Rothera submits to the
Company the relevant supporting documentation for any such expenses prior to or
within two weeks after commencement of the Leave of Absence Period. In addition,
the Company will reimburse Mr. Rothera for the expenses listed on Exhibit A
incurred in connection with his relocation from Switzerland to Massachusetts in
connection with joining the Company, subject to the cap set forth in
Section 6(b) of the Employment Agreement. The Company will also pay Mr. Rothera
a total of $15,500 towards rent on Mr. Rothera’s apartment located at Apt. 5,
261 Commonwealth Ave in Boston, MA. Mr. Rothera agrees that the foregoing
payment, along with the $25,000 advance payment previously made by the Company
to Mr. Rothera, constitutes full satisfaction of any amounts due to Mr. Rothera
for temporary housing under this Agreement or the Employment Agreement, and no
further payments will be due or owing by the Company with respect to
Mr. Rothera’s temporary or permanent housing. . Mr. Rothera agrees that, except
as specifically set forth in Exhibit A and in this Section, the Company will
have no further obligation to Mr. Rothera under Section 6(b) of the Employment
Agreement or otherwise to reimburse Mr. Rothera for relocation expenses in
connection with his employment at Aegerion.

(e) Benefits Cessation: As of the Separation Date, any entitlement Mr. Rothera
has or might have under a Company-provided benefit plan, program or practice
shall terminate, except as required by law or as otherwise described below in
Section 2. To the extent applicable, Mr. Rothera shall receive benefit
continuation information under separate cover.

(f) Stock Option Grants: In consideration of Mr. Rothera’s execution of this
Separation Agreement, the Company agrees that the time-based stock options
granted to Mr. Rothera will continue to vest during the Leave of Absence Period
to the same extent as such options would have vested if the Leave of Absence
Period had not occurred. As set forth in the Company’s 2010 Stock Option and
Incentive Plan, as amended, and associated equity award agreements between
Mr. Rothera and the Company (collectively, the “Equity Award Documents”),
vesting under all options to purchase the Company’s common stock granted to
Mr. Rothera by the Company shall cease on the Separation Date or, if earlier, at
such time as Mr. Rothera elects to end his employment with the Company prior to
the Separation Date (“Early Termination Date”). All of Mr. Rothera’s rights and
obligations with respect to stock options, including without limitation,
vesting, exercise and expiration, are governed by the terms and conditions of
the Equity Award Documents. To the extent that Mr. Rothera has vested but
unexercised stock option grants, Mr. Rothera will have ninety days after the
Separation Date, or, if earlier, ninety days after the Early Termination Date,
to exercise the vested portion of said options. Stock options which are unvested
as of the Separation Date, and any vested options that remain unexercised as of
the day that is ninety days after the Separation Date or, if earlier, ninety
days after the Early Termination Date, will be forfeited.

2. Consideration: In exchange for, and in consideration of, Mr. Rothera’s
execution (and non-revocation) of and compliance with this Agreement (and the
certificate attached hereto as Exhibit B), and any other agreement with Aegerion
that survives the termination of Mr. Rothera’s employment, the Company will
provide Mr. Rothera with the following:

(a) Severance Payments: Subject to Section 2(d) and 8(e), Aegerion will pay to
Mr. Rothera his current semi-monthly base salary of $16,666.67 for the period of
nine (9) months from the Separation Date (the “Severance Period”), less
applicable taxes and withholdings. These payments, which will be made on the
Company’s regularly scheduled payroll dates for all employees, are referred to
herein as the “Severance Payments.” The Severance Payments shall commence no
later than the first Company payroll date which is on or after the 35th day
following the Separation Date. Each Severance Payment shall be treated as a
separate payment for purposes of Section 409A of the Internal Revenue Code, as
amended.

 

2



--------------------------------------------------------------------------------

Mr. Rothera agrees that if the Company makes any overpayments of Severance
Payments, Mr. Rothera will promptly return any such overpayments to the Company
and/or hereby authorizes deductions of such overpayments from future Severance
Payment amounts.

(b) (i) Contribution to Medical/Dental Plan Premium Payments and Outplacement:
The Company shall pay to Allianz Worldwide Care 80% of the $3,032.83 monthly
premiums for medical/dental insurance covering Mr. Rothera and his wife, and
shall deduct an amount equal to the remaining 20% portion of the monthly premium
to be paid by Mr. Rothera ($606.57) from the salary payments made to Mr. Rothera
during the Leave of Absence Period and from the severance amounts due to
Mr. Rothera under this Agreement during the Separation Period. In addition, the
Company will, during the period from October 26, 2012 until the end of the
Severance Period, pay to Mr. Rothera 80% of the monthly premium for BUPA
coverage for Mr. Rothera’s four children up to $350 per month, provided
Mr. Rothera submits appropriate supporting documentation. The Company’s
obligation shall not, in any case, exceed the amounts specified under this
Section even if there is a change in coverage or provider. Notwithstanding
anything in this Section to the contrary, the Company will have no further
obligation under this Section at such earlier time as Mr. Rothera becomes
eligible to obtain alternate medical insurance. Mr. Rothera agrees promptly to
notify the Company if and when Mr. Rothera becomes eligible for alternate
medical coverage during the Leave of Absence Period or Severance Period, and at
such time, the Company’s payment, withholding and reimbursement obligations
shall cease.

(ii) Outplacement Services: For three (3) months from the Separation Date,
Mr. Rothera will have access to outplacement services provided by a firm under
contract with the Company at a cost not to exceed $10,000. The Company shall
provide additional details concerning these services.

(c) Reduction/Overpayment: Mr. Rothera agrees that, notwithstanding anything to
the contrary set forth in this Agreement, the Severance Payments will be
reduced, on a dollar for dollar prospective basis, by any salary and sign-on
bonus compensation (not including any bonus paid to compensate Mr. Rothera for
relocation expenses) Mr. Rothera receives from another employer during the
period corresponding to the Severance Period. Mr. Rothera agrees to give the
Company prompt written notice of any employment during the Severance Period, and
shall promptly respond to any reasonable inquiries concerning his professional
activities. Mr. Rothera agrees that if the Company makes any overpayments of
Severance Payments, Mr. Rothera will promptly return any such overpayments to
the Company and/or hereby authorizes deductions of such overpayments from future
Severance Payment amounts.

(d) Acknowledgement of Consideration to Support Agreement: Mr. Rothera agrees
that the provisions of this Section 2 supersede in their entirety any and all
provisions related to termination of employment and severance or comparable
benefits contained in his Employment Agreement or in any offer letter, including
but not limited to the provision for Severance Benefits set forth in Section 7
of his Employment Agreement. Mr. Rothera understands and agrees that the Leave
of Absence Period is given in lieu of the full severance period specified in his
Employment Agreement. Mr. Rothera expressly acknowledges and agrees that the
payments and benefits provided under this Section 2 are conditioned upon his
execution of this Agreement, including the release of claims in Section 4.

3. Taxes: All payments set forth in this Agreement shall be subject to all
applicable federal, state and/or local withholding and/or payroll taxes, and the
Company may withhold from any amounts payable to Mr. Rothera (including any
amounts payable pursuant to this Agreement) in order to comply with such
withholding obligations. To the extent that Mr. Rothera’s commuting and
relocation-related expenses reimbursed by the Company since the date of hire are
subject to U.S. federal and state income taxes payable by Mr. Rothera, the
Company will gross-up the payments in order to make tax withholdings to cover
the estimated U.S. federal and state tax liability incurred as a result of the
foregoing expense reimbursement (“gross-up”). The “gross-up” payment will be
calculated using the tax rates and formula set forth in Exhibit C, and is
estimated to be $80,661.75. The gross-up payment will be reflected in the tax
withholding amount on Mr. Rothera’s W-2, and will not be a direct payment to
Mr. Rothera.

4. General Release of Claims; ADEA Waiver; Accord and Satisfaction:

(a) General Release by Mr. Rothera: In exchange for the amounts described in
Section 2, and other good and valuable consideration, the receipt of which
Mr. Rothera hereby acknowledges, Mr. Rothera and his representatives, agents,
spouse, estate, heirs, attorneys, successors and assigns (“you”), absolutely and
unconditionally hereby release, remise, discharge, indemnify and hold harmless
the Released Parties (defined in Section 4(f) below), from any and all

 

3



--------------------------------------------------------------------------------

actions or causes of action, suits, claims, complaints, contracts, liabilities,
agreements, promises, torts, debts, damages, controversies, judgments, rights
and demands, whether existing or contingent, known or unknown, suspected or
unsuspected, arising on or before the Effective Date (defined in Section 10) of
this Agreement (the “Claims”).

This general release includes, without limitation, any and all Claims arising
out of or in connection with:

(i) your employment, change in employment status, and/or termination of
employment with the Company;

(ii) any federal, state or local law, constitution or regulation regarding
either employment, employment benefits, or employment discrimination and/or
retaliation including, without limitation, the National Labor Relations Act, as
amended; Title VII of the Civil Rights Act of 1964, as amended, 42 U.S.C. 2000e
et seq.; Sections 1981 through 1988 of Title 42 of the United States Code, as
amended; the Employee Retirement Income Security Act of 1974, as amended, 29
U.S.C. 1001 et seq.; the Workers Adjustment and Retraining Notification Act, 29
U.S.C. Section 2101 et seq.; the Immigration Reform and Control Act, as amended;
the Americans with Disabilities Act of 1990, as amended; the Fair Labor
Standards Act, as amended; the Occupational Safety and Health Act, as amended;
the Family and Medical Leave Act of 1993 (“FMLA”), as amended; the Consolidated
Omnibus Budget Reconciliation Act, as amended; and laws relating to workers
compensation, family and medical leave, discrimination on the basis of race,
color, religion, creed, sex, sexual orientation, marital status, pregnancy,
national origin, ancestry, handicap, disability, veteran’s status, alienage,
blindness, present or past history of mental disorders or physical disability,
candidacy for or activity in a general assembly or other public office,
constitutionally protected acts of speech, whistleblower status, use of tobacco
products outside course of employment, membership in any organization engaged in
civil defense, veteran’s status, any military service, application for military
service, or any other federal, state or local civil or human rights law or any
other local, state or federal law, regulation or ordinance;

(iii) any Massachusetts state or local laws respecting employment, including but
not limited to, the Massachusetts Fair Employment Practices Act, the
Massachusetts Maternity Leave Act, and the Massachusetts Wage Payment Statute;

(iv) breach of contract (express or implied) or breach of the implied covenant
of good faith and fair dealing;

(v) wrongful termination, intentional or negligent infliction of emotional
distress, negligent misrepresentation, intentional misrepresentation, fraud,
defamation, promissory estoppel, false light invasion of privacy, conspiracy,
violation of public policy; and

(vi) any other tort, statutory or common law cause of action. This release is
intended by you to be all encompassing and a full and total release of any
Claims, whether specifically enumerated herein or not, that you may have or have
had against the Released Parties up to the date you execute this Agreement. You
further agree to release and discharge the Released Parties from any and all
claims which might be made by any other person or organization on your behalf
and you specifically waive any right to become, and promise not to become, a
member of any class in a case in which a claim or claims against the Company are
made involving any matters subject to release pursuant to this Section 4(a).

(b) Waiver of Rights and Claims Under the Age Discrimination in Employment Act
of 1967: Because Mr. Rothera is 40 years of age or older, Mr. Rothera hereby is
informed that he has or might have specific rights and/or claims under the Age
Discrimination and Employment Act of 1967, as amended (the “ADEA”), and
Mr. Rothera agrees and understands that:

(i) In consideration for the amounts described in Section 2, which Mr. Rothera
is not otherwise entitled to receive without execution of a release, Mr. Rothera
specifically waives such rights and/or claims under the ADEA to the extent that
such rights and/or claims arose prior to or on the date this Agreement was
executed;

 

4



--------------------------------------------------------------------------------

(ii) Mr. Rothera understands that rights or claims under the ADEA which may
arise after the date this Agreement is executed are not waived by Mr. Rothera;

(iii) Mr. Rothera acknowledges that he has been advised that Mr. Rothera should
consult with counsel of choice prior to executing this Agreement, that
Mr. Rothera has been given the opportunity to take at least twenty-one (21) days
to review this Agreement and consider its terms before signing it, and has not
been subject to any undue or improper influence interfering with the exercise of
Mr. Rothera’s free will in deciding whether to consult with counsel;

(iv) Mr. Rothera has carefully read and fully understands all of the provisions
of this Agreement, knowingly and voluntarily agrees to all of the terms set
forth in this Agreement, and acknowledges that in entering into this Agreement,
is not relying on any representation, promise or inducement made by the Company
or its representatives with the exception of those promises contained in this
document; and

(v) Mr. Rothera may revoke this Agreement for a period of seven (7) days
following his execution hereof and all rights and obligations of both parties
under this Agreement shall not become effective or enforceable until the seven
(7) day revocation period has expired. Please see Section 10 for more details.

(c) General Release by Company. In exchange for the compliance by Mr. Rothera
with the terms of this Agreement, the Company and its successors and assigns
absolutely and unconditionally hereby release, remise, discharge, and hold
harmless Mr. Rothera and his representatives, heirs and estate from any and all
actions or causes of action, suits, claims, complaints, contracts, liabilities,
agreements, promises, torts, debts, damages, controversies, judgments, rights
and demands, whether existing or contingent, known or unknown, suspected or
unsuspected, that the Company and its successors and assigns may have against
Mr. Rothera arising out of Mr. Rothera’s employment by the Company; provided,
however, that the Company is not releasing any rights and/or claims with respect
to any contracts listed in Section 9(a) of this Agreement; and provided further
that the Company is not releasing any claims arising (i) from the intentional
misconduct or unlawful or unauthorized activities of Mr. Rothera, which include,
but are not limited to, any actions or omissions on Mr. Rothera’s part that were
not in good faith and in the Company’s best interests; or (ii) after the
effective date of this Agreement. The Company will not have any further
obligation under this Section in the event of breach of this Agreement by
Mr. Rothera.

(d) Interpretation: The foregoing release-of-claims provision set forth in
Sections 4(a) and 4(b) shall be given the broadest possible interpretation
permitted by law. The enumeration of specific claims therein shall not be
interpreted to exclude any other claims not specifically enumerated therein.

(e) Exclusions from General Release: Excluded from the General Release set forth
in Sections 4(a) and 4(b) are (i) any claim for indemnification under the
Company’s directors and officers liability insurance to which Mr. Rothera would
otherwise be entitled under the applicable policy; and (ii) any claims or rights
that cannot be waived by law, including Mr. Rothera’s right to file a charge
with an administrative agency, including the EEOC, or assist or participate in
any agency investigation, hearing or proceeding. Mr. Rothera, however, is
waiving his right to recover money in connection with any such agency charge or
investigation, hearing or proceeding. Mr. Rothera also is waiving his right to
recover any money in connection with a charge filed by any other individual or
individuals, or by the EEOC or any other federal or state agency, on
Mr. Rothera’s behalf. Further, nothing in this Agreement shall be deemed to
limit the Company’s right to seek immediate dismissal of such charge or
complaint on the basis that Mr. Rothera’s signing of this Agreement constitutes
a full release of any individual rights under the federal discrimination laws,
or to seek restitution to the extent permitted by law of the economic benefits
provided to Mr. Rothera under this Agreement in the event Mr. Rothera
successfully challenges the validity of this release and prevails in any claim
under the federal discrimination laws.

 

5



--------------------------------------------------------------------------------

(f) Accord and Satisfaction: The payments set forth in Sections 1 and 2 shall be
complete and unconditional payment, settlement, accord and/or satisfaction with
respect to all obligations and liabilities of the Released Parties to
Mr. Rothera including, without limitation, all claims for back wages, salary,
vacation pay, sick pay, notice pay, bonuses, commissions or other incentive
compensation, equity, severance pay, all other forms of compensation or
benefits, attorney’s fees, or other costs or sums.

(g) Definition of Released Parties: As used in this Agreement, “Released
Parties” shall mean: (i) Aegerion Pharmaceuticals, Inc.; (ii) all of Aegerion’s
past, present, and future subsidiaries, parents, affiliates and divisions;
(iii) all of Aegerion’s successors and/or assigns, as well as legal
representatives; and (iv) all of the past, present, and future officers,
directors, managers, employees, shareholders, owners, attorneys, agents,
insurers, employee benefit plans (including such plans’ administrators,
trustees, fiduciaries, record-keepers, and insurers), and legal representatives
of Aegerion or any of its affiliates, successors or assigns (all both
individually, in their capacity acting on Aegerion’s behalf and in their
official capacities).

(h) Obligation to Update Release of Claims and Execute Exhibit B on the
Separation Date: Mr. Rothera acknowledges and agrees that one of the primary
purposes of this Agreement is for the Company to pay him certain benefits in
exchange for his release of all claims against the Released Parties. Because he
will execute this Agreement prior to the Separation Date, as a condition of
receiving the payments and benefits set forth in Section 2 above, within five
business days after the Separation Date, Mr. Rothera must execute (and not
revoke) the certificate, attached hereto as Exhibit B (the “Certificate”), in
which he will extend the release of claims in Section 4 to any and all claims
that arose from the date he signed this Agreement through the date he signs the
Certificate. Mr. Rothera acknowledges and agrees that he will not be eligible
for any of the payments and benefits set forth in Section 2 unless he executes
the Certificate.

5. Covenant Not to Sue: A “covenant not to sue” is a legal term which means that
Mr. Rothera promises not to file a lawsuit in court. It is different from the
release of claims contained in Sections 4(a) and 4(b) above. Besides waiving and
releasing the claims covered by Sections 4(a) and 4(b), Mr. Rothera further
agrees never to sue the Released Parties in any forum based on the claims, laws
or theories covered by the release language in Sections 4(a) and (b).
Mr. Rothera represents and warrants that he has not filed any complaints,
charges, or claims for relief against the Released Parties with any local, state
or federal court or administrative agency, with the sole exception of his right
to pursue a state unemployment claim. Notwithstanding this Covenant Not To Sue,
Mr. Rothera may bring a claim to enforce the terms of this Agreement, to
challenge the validity of the ADEA waiver described in Section 4(b), or to
pursue state unemployment benefits. Except as set forth in Section 4(e) or as
permitted pursuant to this Section 5, in the event that Mr. Rothera institutes
any other action, that claim shall be dismissed upon the presentation of this
Agreement and Mr. Rothera shall reimburse the Company for all legal fees and
expenses incurred in defending such claim and obtaining its dismissal.

6. Company Files, Documents and Other Property: By the Separation Date,
Mr. Rothera agrees to return to the Company all Company property and materials,
including but not limited to, all hardware, personal computers, laptops,
CDs/DVDs, intangible information stored on CDs/DVDs, software programs and data
compiled with the use of those programs, software passwords or codes, tangible
copies of trade secrets and confidential information, cellular phones, PDAs,
telephone charge cards, manuals, building keys and passes, names and addresses
of all Company customers and potential customers, customer lists, customer
contracts, sales information, memoranda, sales brochures, business or marketing
plans, reports, projections, and any and all other information or property
previously or currently held or used by Mr. Rothera that is or was related to
his employment with the Company. Mr. Rothera agrees that if he discovers any
other Company or proprietary materials in his possession after the Separation
Date, Mr. Rothera will immediately notify the Company and return such materials
to the Company.

7. No Liability or Wrongdoing: Each party understands and agrees that this
Agreement constitutes a final compromise of the claims released thereby, and is
not an admission by the Company, the Released Parties or Mr. Rothera that any
such claims exist and/or of liability by the Company, the Released Parties or
Mr. Rothera, as the case may be, with respect to such claims. Nothing in this
Agreement, nor any of the proceedings connected with it, is to be construed as,
offered as, received as, or deemed to be evidence of an admission by the
Company, any Released Parties or Mr. Rothera of any liability or unlawful
conduct whatsoever, and each of the Company, the Released Parties and
Mr. Rothera expressly deny any such liability or wrongdoing.

 

6



--------------------------------------------------------------------------------

8. Future Conduct:

(a) Restrictive Covenants: Mr. Rothera confirms the existence and continued
validity of his Confidentiality, Assignment and Non-Competition Agreement (the
“Covenants Agreement”), a copy of which is enclosed herewith. Mr. Rothera agrees
that his obligations under the Covenants Agreement expressly survive the
cessation of his employment. If Mr. Rothera fails to abide by his obligations
under the Covenants Agreement, the Company immediately may terminate all
severance benefits set forth in Section 2 in addition to, and not in lieu of,
seeking all other legal and equitable relief.

(b) Non-disparagement: Mr. Rothera agrees not to take any action or make any
statement, written or oral, which disparages or criticizes the Released Parties,
their officers, directors, investors or employees, the Released Parties’
business practices, or which disrupts or impairs their normal operations,
including actions that would (i) harm the Released Parties’ reputation with
their current and prospective clients, business partners, or the public; or
(ii) interfere with existing contracts or employment relationships with current
and prospective clients, business partners or Released Parties’ employees. The
Company, as represented by Mr. Marc Beer, the Company’s President and CEO, and
those members of the senior management team who report directly to Mr. Beer as
of the date of execution of this Agreement, while they are still employees of
the Company, will not intentionally take any action or make any statement,
written or oral, which disparages Mr. Rothera’s reputation.

(c) Confidentiality of this Agreement: Mr. Rothera shall maintain
confidentiality concerning this Agreement, including the substance, terms,
existence and/or any discussions relating to this Agreement. Except as required
pursuant to legal process, Mr. Rothera will not discuss the same with anyone
except Mr. Rothera’s immediate family and accountants or attorneys when such
disclosure is necessary for them to render professional services. Nothing herein
shall prohibit or bar Mr. Rothera from providing truthful testimony in any legal
proceeding or in communicating with any governmental agency or representative or
from making any truthful disclosure required, authorized or permitted under law;
provided however, that in providing such testimony or making such disclosures or
communications, Mr. Rothera will use his best efforts to ensure that this
Section is complied with to the maximum extent possible. However, Mr. Rothera
will be prohibited to the fullest extent authorized by law from obtaining
monetary damages in any agency proceeding in which Mr. Rothera do so
participate.

(d) Transition and Cooperation: In signing this Agreement, Mr. Rothera agree
that he will cooperate fully with Aegerion’s employees and business partners in
smoothly, effectively, and completely transitioning his work as the Company may
designate. In addition, Mr. Rothera agrees to cooperate with the Company and its
attorneys at reasonable times and places in the prosecution and/or defense of
any legal action wherein the Company is a party and that involves any facts or
circumstances arising during the course of his Aegerion employment. Such
cooperation includes, but is not limited to, meeting with the Company’s
attorneys at reasonable times and places to discuss Mr. Rothera’s knowledge of
pertinent facts, appearing as required at deposition, arbitration, trial or
other proceeding to testify as to those facts, and testifying truthfully to the
best of Mr. Rothera’s abilities at any such proceeding. The Company shall
reimburse Mr. Rothera for any reasonable and approved out-of-pocket travel
costs/expenses Mr. Rothera incurs in connection with such cooperation.
Mr. Rothera further agrees that should he be contacted (directly or indirectly)
by any individual or any person representing an individual or entity that, to
Mr. Rothera’s knowledge, is or may be legally or competitively adverse to the
Company in connection with any actual or potential claims or legal or regulatory
proceedings, Mr. Rothera promptly will notify the Company’s General Counsel of
that fact in writing (a “Notification of Adverse Action”), but in no event later
than the fifth business day after Mr. Rothera is contacted, and Mr. Rothera
hereby represents and warrants that he has not been so contacted as of the date
Mr. Rothera signed this Agreement. Such Notification of Adverse Action shall
include a reasonable description of the content of the communication with the
representative of the legally or competitively adverse individual or entity.

(e) Breach; Remedies: In the event that Mr. Rothera breaches this Agreement
and/or the Covenants Agreement, Mr. Rothera agrees that (i) the Company shall be
relieved of its obligations to make the payments under Section 2, (ii) if such
payments already have been made, Mr. Rothera agrees to repay all such amounts to
the Company, and (iii) the Company shall be entitled to recover its attorneys’
fees and costs incurred in enforcing its rights under this Agreement, to the
extent such recovery is not prohibited by law. Such an action by the Company
shall not affect the release provisions in Section 4 except as set forth in
Section 4(c). In the event that the Company breaches this Agreement, the Company
agrees that Mr. Rothera shall be entitled to recover his attorneys’ fees and
costs in enforcing his rights under this Agreement, to the extent such recovery
is not prohibited by law. Such an action by Mr. Rothera shall not affect the
release provisions in Section 4 except as set forth in Sections 4(a) and (b).
These remedies shall be, in addition to, and not as an alternative to, any other
remedies at law or in equity available to the Company and Mr. Rothera.

 

7



--------------------------------------------------------------------------------

9. Representations and Governing Law:

(a) Integration: This Agreement sets forth the complete and sole agreement
between the parties and supersedes any and all other agreements or
understandings, whether oral or written, express or implied, except for the
Covenants Agreement, Section 18 of the Employment Agreement (which preserves
additional sections of that Agreement), and the Equity Award Documents, which
remain in full force and effect in accordance with their terms except in each
case as modified or superseded by this Agreement. This Agreement may not be
changed or rescinded except upon the express written consent of both Mr. Rothera
and an authorized Company officer. Any waiver of any provision of this Agreement
shall not constitute a waiver of any other provision of this Agreement unless
expressly so indicated otherwise. The language of all parts of this Agreement
shall in all cases be construed as a whole according to its fair meaning and not
strictly for or against any of the parties.

(b) Governing Law and Choice of Venue; Waiver of Jury Trial: This Agreement
shall be deemed to be made and entered into in the Commonwealth of
Massachusetts. This Agreement and any claims arising out of this Agreement (or
any other claims arising out of the relationship between the parties) shall be
governed by and construed in accordance with the laws of the Commonwealth of
Massachusetts and shall in all respects be interpreted, enforced and governed
under the internal and domestic laws, without giving effect to the principles of
conflicts of laws of such Commonwealth. To the extent that any court action is
initiated to enforce this Agreement, the parties hereby consent to the
jurisdiction of the state and federal courts of the Commonwealth of
Massachusetts. Accordingly, with respect to any such court action, Mr. Rothera
(i) submits to the personal jurisdiction of such courts; (ii) consents to
service of process; and (iii) waives any other requirement (whether imposed by
statute, rule of court, or otherwise) with respect to personal jurisdiction or
service of process. EACH PARTY HERETO HEREBY IRREVOCABLY WAIVES ANYAND ALL RIGHT
TO TRIAL BY JURY IN ANY LEGAL PROCEEDING ARISING OUT OF OR RELATING TO THIS
AGREEMENT OR THE TRANSACTIONS CONTEMPLATED HEREBY.

(c) Severability: If any provision of this Agreement, or part thereof, is held
invalid, void or voidable as against public policy or otherwise, the invalidity
shall not affect other provisions, or parts thereof, which may be given effect
without the invalid provision or part. To this extent, the provisions, and parts
thereof, of this Agreement are declared to be severable.

(d) Assignment: Mr. Rothera shall not assign this Agreement. The Company may
assign this Agreement. The benefits of this Agreement shall inure to the
successors and assigns of the Company and the Released Parties and to
Mr. Rothera’s successors.

(e) Acknowledgment of Company’s Compliance with Applicable Law: Mr. Rothera
represent that he has not been subject to any retaliation or any other form of
adverse action by the Released Parties for any action taken by him/her as an
employee or resulting from his exercise of or attempt to exercise any statutory
rights recognized under federal, state or local law. Mr. Rothera agrees that he
has been paid all unpaid wages (including any overtime to which Mr. Rothera
claims he is entitled) and accrued unused vacation and/or personal time.
Mr. Rothera also agree that he has received all time off, whether pursuant to
the FMLA, state law or Company policy or benefit program, and that none of
Mr. Rothera’s rights have been violated under any of these statutes, policies or
programs. And, Mr. Rothera represents that he has no known workplace injuries or
occupational diseases, that Mr. Rothera has not sustained any disabling injury
and/or occupational disease that has resulted in a loss of wage earning capacity
during Mr. Rothera’s Aegerion employment, and that Mr. Rothera has no personal
injury and/or occupational disease that has been contributed to, or aggravated
or accelerated in a significant manner by, his employment with Aegerion and/or
separation from that employment.

(f) Counterparts: This Agreement may be executed in any number of counterparts,
each of which will be deemed an original, but all of which will be deemed one
and the same instrument. This Agreement may be executed by facsimile or
electronic signature, and any such facsimile or electronic signature by any
Party shall be deemed to be an original signature and shall be binding on such
party to the same extent as if such facsimile or electronic signature were an
original signature.

 

8



--------------------------------------------------------------------------------

(g) Family Protection: In the event of Mr. Rothera’s death, the unpaid balance
of the amounts due to Mr. Rothera shall be paid to Mr. Rothera’s estate when and
as due under the terms of this Agreement.

10. Review Period; Expiration of this Offer: If Mr. Rothera accepts the terms
and conditions of this Agreement, please sign it and return it to the Senior
Vice President of Human Resources on or before November 26, 2012. Please note
that if Mr. Rothera does not return an executed copy of this Agreement on
November 26, 2012 this offer will expire. As set forth in Section 4(b)(vi)
above, for the period of seven (7) days from the date when this Agreement
becomes executed by Mr. Rothera, Mr. Rothera has the right to revoke this
Agreement by written notice to the Senior Vice President of Human Resources. For
such a revocation to be effective, it must be delivered so that the Senior Vice
President of Human Resources receives it before the expiration of the seven
(7) day revocation period. This Agreement shall become effective on the first
day following the expiration of the revocation period, i.e., the eighth day
following Mr. Rothera’s execution of it (the “Effective Date”). Because this
Agreement includes a waiver and release of Mr. Rothera’s rights, Aegerion
advises Mr. Rothera to consult with an attorney prior to executing it.

INTENDING TO BE LEGALLY BOUND, the Parties sign below.

 

Aegerion Pharmaceuticals, Inc.

By: /s/ Anne Marie Cook Title: SVP, General Counsel

PLEASE REVIEW CAREFULLY

THIS AGREEMENT CONTAINS A RELEASE OF CERTAIN LEGAL RIGHTS WHICH MR. ROTHERA MAY
HAVE. PLEASE CONSULT WITH AN ATTORNEY REGARDING SUCH RELEASE AND OTHER ASPECTS
OF THIS AGREEMENT BEFORE SIGNING THIS AGREEMENT.

MR. ROTHERA’S EMPLOYMENT BY THE COMPANY WILL TERMINATE AS OF JANUARY 4, 2013.
SUCH TERMINATION WILL NOT BE AFFECTED BY MR. ROTHERA’S ACCEPTANCE OR FAILURE TO
ACCEPT THIS AGREEMENT. IF MR. ROTHERA DOES NOT ACCEPT THIS AGREEMENT, MR.
ROTHERA WILL NOT RECEIVE THE PAYMENTS AND BENEFITS SET FORTH IN SECTION 2.

MR. ROTHERA REPRESENTS THAT HE HAS READ THE FOREGOING AGREEMENT, FULLY
UNDERSTANDS ITS TERMS AND CONDITIONS AND IS VOLUNTARILY EXECUTING THE SAME.

IN ENTERING INTO THIS AGREEMENT, MR. ROTHERA DOES NOT RELY ON ANY
REPRESENTATION, PROMISE OR INDUCEMENT MADE BY THE RELEASED PARTIES WITH THE
EXCEPTION OF THE CONSIDERATION IN THIS DOCUMENT.

ACCEPTED:

 

/s/ Mark Rothera

      Date: November 6, 2012 Mark Rothera      